— *867Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated April 21, 1980 and made after a hearing, which found that the petitioner had violated section 65 of the Alcoholic Beverage Control Law and suspended its liquor license for 30 days, with a bond claim in the amount of $1,000. Determination confirmed and proceeding dismissed on the merits, with costs. Respondent’s determination that petitioner violated subdivision 1 of section 65 of the Alcoholic Beverage Control Law was supported by substantial evidence on the record considered as a whole (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Stork Rest. v Boland, 282 NY 256). In addition, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Schaubman v Blum, 49 NY2d 375; Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.